         Case 3:19-cv-00380-JM Document 16 Filed 12/02/20 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION

CARL D. GOODMAN                                                    PLAINTIFF

V.                     NO. 3:19CV00380 JM-JTR

ANDREW SAUL,
Commissioner of Social Security Administration              DEFENDANT

                                   JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that judgment be entered for the Plaintiff, reversing

the decision of the Commissioner, and remanding this case to the Commissioner for

further proceedings pursuant to sentence four of 42 U.S.C. § 405(g) and Melkonyan

v. Sullivan, 501 U.S. 89 (1991).

      DATED this 2nd day of December, 2020.



                                     _______________________________
                                     UNITED STATES DISTRICT JUDGE
